59 N.Y.2d 668 (1983)
In the Matter of Curtis W. Gregory, Respondent,
v.
Board of Elections of the City of New York, Respondent, and Joan A. Gill, Appellant. (And Another Proceeding.)
Court of Appeals of the State of New York.
Argued April 29, 1983.
Decided April 29, 1983.
Robert Allan Muir, Jr., for appellant.
H. Spencer Kupperman for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS concur; Judge FUCHSBERG taking no part.
*670MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
Issues with respect to the timeliness of the institution of the invalidation proceeding and the manner of service of the order to show cause do not go to subject matter jurisdiction and were waived by the candidate's participation in the proceeding. As to the remaining issue, the determination, concurred in by all the Justices in the Appellate Division, that Mrs. Gill is not a resident of the Community School Board District in which she is a candidate for office more nearly comports with the weight of the evidence.
Order affirmed, without costs, in a memorandum.